UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SPARTAN BRANDS, INC.,
                                Plaintiff,
                                                                     19-CV-6573 (JPO)
                     -v-
                                                                           ORDER
 DUKE CANNON SUPPLY CO., LLC,
                     Defendant.


J. PAUL OETKEN, District Judge:

       In light of the referral of this case to Magistrate Judge Cott for general pre-trial, the initial

pre-trial conference scheduled for December 3, 2019, is adjourned sine die. The parties are

directed to consult and adhere to Magistrate Judge Cott’s Individual Rules of Practice.

       SO ORDERED.

Dated: November 26, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
